Citation Nr: 1023389	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hip pain, 
including as due to a qualifying chronic disability.

2.  Entitlement to service connection for left hip pain, 
including as due to a qualifying chronic disability.

3.  Entitlement to an initial rating in excess of 30 percent 
for migraines.


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2000 to February 
2007.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The Board notes that, during the pendency of the appeal, in a 
May 2009 rating decision, the RO in Waco, Texas, awarded 
service connection for sprain, left shoulder (claimed as left 
shoulder injury secondary to motor vehicle accident), sprain, 
right shoulder (claimed as right shoulder injury secondary to 
motor vehicle accident), bilateral plantar fasciitis, 
lumbosacral strain (claimed as lower back injury secondary to 
motor vehicle accident), chronic stress fracture, right ankle 
and chronic stress fracture, left ankle.  As such, these 
claims are no longer on appeal.

Additionally, in the May 2009 rating decision, the RO 
increased the Veteran's disability rating for migraines to 30 
percent, effective February 9, 2007.  As this increase 
constitutes less than the maximum available benefits, it does 
not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).  Accordingly, the Board will proceed with appellate 
review of the propriety of the assigned rating.

The issues of chronic right hip pain and chronic left hip 
pain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal the Veteran's 
migraines have been manifested by characteristic prostrating 
attacks occurring on average two times a month over the last 
several months, without a showing of frequent completely 
prostrating attacks productive of severe economic 
inadaptability.





CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
migraines have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.20, 4.27, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

The Veteran's migraine claim arises from an appeal of the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  The Board notes that the 
Veteran received the notice to which she was entitled under 
38 U.S.C.A. §§ 5103A and 7105.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
evidence developed or received in this case includes service 
treatment records, VA treatment records, and lay statements 
by the Veteran.  The Veteran was also afforded a VA 
examination in February 2009, which is adequate for rating 
purposes because it includes a comprehensive examination of 
the claimant that allows the Board to rate the severity of 
the disability under all relevant Diagnostic Codes.  It does 
not appear that the examiner had the claims file at the time 
of the examination.  38 U.S.C.A. § 5103A(d); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Although the Veteran's claims file was not made available to 
the examiner conducting the February 2009 examination.  
Review of the claims file is only required where necessary to 
ensure a fully informed exam or to provide an adequate basis 
for the examiner's findings and conclusions.  See VAOPGCPREC 
20-95.  Such a review may not be necessary where an examiner 
otherwise considers an accurate and complete history.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
examiner did consider an accurate history, even noting onset 
of migraines during active service and a diagnosis in 2005.

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file, and the Veteran 
does not contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the Veteran and that no further action is necessary to 
meet the requirements of the VCAA.  As such, the Board will 
now turn to the merits of the Veteran's claim.

Analysis

An initial noncompensable evaluation was assigned for 
migraine headaches, effective February 9, 2007.  In a May 
2009 rating decision, the evaluation was increased to 30 
percent, effective February 17, 2009 (the date of a VA 
examination report showing a worsening in the disability). 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

A 10 percent disability rating is warranted for migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
disability rating is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  The maximum 
schedular disability rating of 50 percent is warranted for 
migraine headaches with very frequent and completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The Veteran's service treatment records show the Veteran 
suffered from several migraines during active duty.  
Treatment records indicate that the Veteran used the pain 
medication midrin to help alleviate the headaches. 

When the Veteran first filed her claim for service 
connection, she lived in Mississippi.  In May 2007, she 
advised VA that he had moved to a certain address in Houston, 
Texas.  The record shows that the RO thereafter mistakenly 
identified her address as in Irving, Texas, and scheduled her 
for VA examinations in October 2007.  She failed to report, 
but later explained that she never received notice of the 
examinations.

There are no post-service treatment records for migraine 
headaches, but the Veteran was afforded a VA examination in 
February 2009.  At the examination the Veteran reported that 
her migraine headaches had their onset in service and were 
diagnosed in 2005.  She reported that the migraines occurred 
approximately two times a month.  She indicated that some 
precipitating factors were caffeine, stress, lack of sleep, 
blue ink pen smell, and dehydration.  Alleviating factors 
typically are lying down in the dark with no noise.  The 
Veteran contended that when a flare-up occurred she would 
have to stop what she was doing and lay down.  When she had a 
job she would have to leave her job.  She stated that the 
flare-ups last 8 to 12 hours and cause pain in her right eye, 
frontal and top of the head.  Symptoms also include nausea, 
but no fatigue or functional loss.  The Veteran reported that 
she usually takes six Tylenol and three aleve to alleviate 
the migraine.  She also reported that when she had insurance 
she used to take midrin and it would relieve the migraine in 
five to six hours.

In July 2009, an addendum to the Veteran's February 2009 VA 
examination was obtained by the RO, in order, to have the 
Veteran's claim file reviewed by an examiner.  Though the 
original VA examiner was no longer with the VA, the claims 
file was reviewed by a new examiner.  This examiner stated 
that service treatment records showed an onset of migraines 
during the period of active duty and the Veteran was treated 
several time while on active duty.  The examiner further 
confirmed that the Veteran's migraine headaches were related 
to her period of active duty.

The Board has reviewed the evidence of record and finds a 
rating in excess of 30 percent is not warranted for any 
period of the claim.  In this regard, in the February 2009 VA 
examination report, the Veteran reported migraine flare-ups 
twice a month.  The Board finds that the Veteran's 
symptomatology is adequately contemplated by the current 30 
percent rating, which is characteristic of prostrating 
attacks occurring on an average once a month over the last 
several months.  Consideration has been given to assigning a 
higher evaluation; however, the Veteran's prostrating attacks 
do not occur frequently enough to result in the severe 
economic inadaptability required for a higher rating.  

Extraschedular Consideration

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Board finds that the Veteran's service-connected migraine 
disability is not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards at any time during the pendency of the evaluation 
period.  
38 C.F.R. § 3.321(b)(1).  The Veteran has not reported 
symptoms that are not adequately considered by the rating 
criteria.  

Further, the Board notes that the Veteran's migraine 
disability has not necessitated frequent periods of 
hospitalization and there is no evidence that it resulted in 
marked interference with her employment.  The Board has 
considered the Veteran's report of some interference with 
employment, but finds that the 30 percent disability rating 
adequately contemplates and compensates for such 
interference.  The facts of this case do not present such an 
extraordinary disability picture such that the Board is 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


 ORDER

Entitlement to a rating in excess of 30 percent for migraines 
from the initial grant of service connection is denied.


REMAND

A review of the record discloses a need for further 
development prior to final appellate review.  In this regard, 
the Board finds that the Veteran should be afforded the 
opportunity to obtain another VA examination in connection 
with her claim for chronic right and left hip pain for the 
reasons discussed below.

The Veteran asserts that she has had chronic right and left 
hip pain and the onset of these disabilities was during her 
period of active service.  In this regard, service treatment 
records (STRs) do show treatment for hip pain during active 
service.  The Veteran complained of right hip pain on June 
24, 2001.  The Veteran reported that an aggravating factor of 
the right hip pain was in-service running and she stated it 
hurt all the time.  The Veteran also reported left side 
injury due to a motor vehicle accident while in service in 
September 2005.  In a May 2005 STR, the Veteran complained of 
pain in both hips.  Moreover, service treatment records 
indicate that the Veteran suffered from low back and flank 
pain throughout service. 

A February 2009 VA examination revealed that the Veteran 
suffered from chronic hip pain bilaterally.  The left hip was 
found to bother her more than the right.  Upon physical 
examination, the examiner reported that left hip flexion was 
from 0 to 125 degrees, external rotation was 55 degrees, 
internal rotation was 40 degrees, abduction was 45 degrees, 
adduction was 20 degrees and extension was 20 degrees.  The 
examiner reported that right hip flexion was from 0 to 125 
degrees, external rotation was 60 degrees, internal rotation 
was 40 degrees, abduction was 45 degrees, adduction 25 
degrees and extension was 30 degrees.  The examiner stated 
there was minimal physical finding abnormalities and minimal 
disability and noted the left hip was painful on motion.  The 
February 2009 VA examination report is found to be inadequate 
for rating purposes because it failed to clearly make or rule 
out current diagnoses of bilateral hip disabilities.  
Moreover, the July 2009 addendum to the February 2009 VA 
examination did not address the chronic bilateral hip pain.

In light of the above, the Board finds that, while the 
Veteran was afforded a VA examination in February 2009, this 
examination was inadequate because it failed to clearly make 
our rule out a current diagnosis of right and left hip 
disabilities and did not address the Veteran's report of in-
service hip injuries, reports of chronic symptomatology in 
service, or reports of continuous symptoms since service 
separation.  Considering the above, it is found that the 
Veteran should be afforded a VA examination, as the evidence 
suggests a bilateral hip pain disorder may be associated with 
service.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c) (4); 
McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran to undergo examination to 
determine the nature and etiology of her 
bilateral hip disability.  The relevant 
evidence in the claims files should be 
made available to the VA examiner, and the 
report of the examination should include 
discussion of the relevant history, 
findings, and evidence that form the basis 
for the opinion.  With respect to any 
right and/or left hip disorder identified, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service.   In 
this regard, the examiner should consider 
the Veteran's statements regarding the 
incurrence of the bilateral hip pain, in 
addition to her statements regarding the 
continuity of symptomatology.  The 
rationale for the opinions, with citation 
to relevant medical findings, should be 
provided.

2.  After ensuring that the requested 
action is completed, the AMC/RO should re-
adjudicate the remaining claims on appeal.  
If the benefits sought are not fully 
granted, the AMC/RO must furnish a 
supplemental statement of the case (SSOC), 
before the claims files are returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


